Order entered January 22, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00563-CR

                                BILLY JOE CAMPBELL, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 416th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 416-81619-2012

                                           ORDER
        The Court REINSTATES the appeal.

        On January 13, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. On January 17, 2015, we received appellant’s brief and on

January 18, 2015, appellant filed an extension motion. Accordingly, in the interest of expediting

the appeal, we VACATE the January 13, 2015 order requiring findings.

        We GRANT the January 18, 2015 extension motion and ORDER appellant’s brief filed

as of the date of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE